COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       In re Autozone Parts, Inc. and Aaron Allen

Appellate case number:     01-17-00559-CV

Trial court case number: 2015-02275

Trial court:               151st District Court of Harris County

        Relators, Autozone Parts, Inc. and Aaron Allen, have filed a petition for writ of mandamus
challenging the trial court’s June 8, 2017 order denying their motion for a medical examination of
the plaintiff in the underlying case. The Court requests that the real party in interest respond to the
petition for writ of mandamus by no later than August 8, 2017.
       It is so ORDERED.

Judge’s signature: /s/ Jane Bland
                    Acting individually


Date: July 18, 2017